

114 SRES 580 IS: Supporting the establishment of a President's Youth Council.
U.S. Senate
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 580IN THE SENATE OF THE UNITED STATESSeptember 27, 2016Mr. Booker (for himself and Mr. Hatch) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the establishment of a President's Youth Council.
	
 Now, therefore, be it
	
 That the Senate— (1)supports the creation of a Federal youth advisory council, to be known as the Presidential Youth Council (referred to in this Act as the Council), to be privately funded, which shall—
 (A)advise the President on the creation and implementation of new Federal policies and programs that pertain to and affect American youth;
 (B)provide recommendations on ways to make existing policies and programs that pertain to and affect American youth more efficient and effective, through investment from relevant bodies, for delivery of youth services nationwide; and
 (C)carry out activities to solicit the unique views and perspectives of young people and bring those views and perspectives to the attention of the head of each department or agency of the Federal Government and Congress, as needed, or on a case-by-case basis; and
 (2)recommends that the members of the President's Youth Council be composed of 24 young Americans—
 (A)of which— (i)4 members shall be appointed by the President;
 (ii)the Speaker of the House of Representatives shall appoint— (I)if the Speaker belongs to the same political party as the President, 4 members; or
 (II)if the Speaker does not belong to the same political party as the President, 6 members;
 (iii)the Minority Leader of the House of Representatives shall appoint— (I)if the Minority Leader belongs to the same political party as the President, 4 members; or
 (II)if the Minority Leader does not belong to the same political party as the President, 6 members;
 (iv)the Majority Leader of the Senate shall appoint— (I)if the Majority Leader belongs to the same political party as the President, 4 members; or
 (II)if the Majority Leader does not belong to the same political party as the President, 6 members; and
 (v)the Minority Leader of the Senate shall appoint— (I)if the Minority Leader belongs to the same political party as the President, 4 members; or
 (II)if the Minority Leader does not belong to the same political party as the President, 6 members;
 (B)who are between 16 and 24 years of age;
 (C)who have participated in a public policy-related program, outreach initiative, internship, fellowship, or Congressional, State, or local government-sponsored youth advisory council;
 (D)who can constructively contribute to policy deliberations;
 (E)who can conduct outreach to solicit the views and perspectives of peers; and
 (F)who have backgrounds that reflect the racial, socioeconomic, and geographic diversity of the United States.